DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 11-12, 14-16, 18-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Skolicki in view of Young (US 2005/0015807 A1).

Regarding claim 1, Skolicki discloses a computer-implemented method comprising:
receiving, by a server and from a user device, a video search request for audiovisual content, wherein the video search request comprises one or more keywords (Fig. 1, el. 120, el. 116);
generating, by the server, one or more search terms based on the one or more keywords (Fig. 11-12, para. 82-83);
determining, by the server and based on searching subtitle content corresponding to a

 respective subtitle identifying information for subtitles containing a match for at least one search term of the one or more search terms (Fig. 3-5, the server to find the match video result from the searching terming by matching up with the subtitles, para. 38, para. 58-60);
defining, by the server and for each respective video search result of the video search
results, a video segment from a video corresponding to the respective video search result (Fig. 3-5, Fig. -9, para. 58-60, para. 66-67, para. 77),
wherein each video segment comprises a portion of the respective video corresponding to a
 respective matched subtitle and at least a portion of surrounding video content and is defined by metadata comprising: the unique video identifier of the video corresponding to the respective matched
subtitle; a video segment start time; and a video segment end time or duration of the video segment (Fig. 9);
returning, by the server and to the user device, search response data comprising an
indication of one or more of the defined video segments (Fig. 10, Fig. 13);
receiving a request for playback of a first video segment of the defined video segments;
causing playback of the video corresponding to the first video segment based on the unique
video identifier of the first video segment and beginning at the video segment start time of the first video segment and automatically ending playback of the video corresponding to the first segment based on the video segment end time or the duration of the video segment (para. 89-90);
	Skolicki does not explicitly disclose repeating playback of the first video segment in an auto-continuous loop until interrupted by a user action;
	Young teaches repeating playback of the first video segment in an auto-continuous loop until interrupted by a user action (para. 22, to continuous playback the video content until the direct control to pause the video content);


Regarding claim 3, Skolicki in view of Young discloses wherein repeating playback of the first video segment in an auto-continuous loop comprises: automatically repositioning a playback position to the video segment start time after playing to the video segment end time; and automatically continuing playback of the video corresponding to the segment from the video segment start time until the video segment end time or for the video segment duration (Young, para. 22 Skolicki, Fig. 8-9, para. 89-90 ).

Regarding claim 5, Skolicki in view of Young discloses wherein playback of the full video corresponding to the first video segment continues from the time the user action interrupts the auto-continuous loop (Young, para. 22).

Regarding claim 6, Skolicki discloses wherein the subtitle identifying information comprises at least one of: a subtitle identifier of a corresponding subtitle; a subtitle start time of a corresponding subtitle; or a subtitle end time of a corresponding subtitle (Skolicki, Fig. 5-6, 8-9).

Regarding claim 7, Skolicki in view of Young discloses wherein a first subtitle is determined to contain a match to the at least one search term based on subtitle markup language information corresponding to the first subtitle (Skolicki para. 12).
	
Regarding claim 8, Skolicki in view of Young discloses wherein: the video segment start time of the first video segment is subsequent to a beginning time of the video corresponding to the first video segment; and the video segment end time of the first video segment (Skolicki, Fig. 9-10, 13), or an end 

Regarding claim 11, Skolicki in view of Young discloses wherein the video segment start time and the video segment end time of the first video segment are defined based on a predetermined number of subtitles surrounding the corresponding matching subtitle (Fig. 9-12, para. 66-69).

Regarding claim 12, Skolicki in view of Young discloses wherein the duration of the video segment comprises a maximum video segment duration, the method further comprising: determining a duration of the first video segment based on whether the portion of the video surrounding the corresponding matching subtitle and defined by the predetermined number of subtitles exceeds the maximum video segment duration (Skolicki Fig. 13, para. 85-87).

Regarding claim 14, Skolicki in view of Young discloses applying facets to categorize the search response data for each video segment based on the context of the search terms matched in the respective subtitles containing a match for the search terms, wherein the facets comprise at least one of: priority, part of speech, or formality, wherein the search response data returned to the user device comprises information indicating categorization of the search response data based on the applied facets (Skolicki Fig. 11-12, para. 81-82).

Regarding claim 15, Skolicki in view of Young discloses receiving, by the server, a request to narrow the search response data to include only video segments corresponding to at least one selected facet; determining updated search response data based on the selected facet; and returning, by the server and to the user device, the updated search response data (Skolicki Fig. 11-12, para. 81-82).

Regarding claim 16, the instant claim is met by the rejection of claim 1.
Regarding claim 18, the instant claim is met by the rejection of claim 6.
Regarding claim 19, the instant claim is met by the rejection of claim 11.
Regarding claim 20, the instant claim is met by the rejection of claim 1.

Regarding claim 21, Skolicki in view of Young discloses wherein the duration of the video segment comprises a defined integer number of subtitles (Skolicki Fig. 5, para. 66-68).

Regarding claim 22, Skolicki in view of Young discloses wherein the defined integer number of subtitles is configurable by a user of the user device (Skolicki Fig. 5, para. 57, para. 65-68).

Regarding claim 23, Skolicki in view of Young discloses wherein the duration of the video segment comprises a maximum video segment duration (Skolicki Fig. 6, start time to end time of the video segment).

Regarding claim 24, Skolicki in view of Young discloses wherein the duration of the video segment comprises a defined integer number of subtitles and a maximum video segment duration, the method further comprising: determining a duration of the first video segment based on whether the portion of the video surrounding the indicated respective subtitle and defined by the integer number of subtitles exceeds the maximum video segment duration (Skolicki Fig. 5-6, Fig. 10-11, para. 66-68).

Regarding claim 26, Skolicki in view of Young discloses wherein the instructions cause the apparatus to repeat playback of the first video segment in an auto-continuous loop by causing the apparatus to: automatically reposition a playback position to the video segment start time after playing to the video segment end time; and automatically continue playback of the video corresponding to the segment from the video segment start time until the video segment end time or for the video segment duration (Young para. 22).

Regarding claim 27, the instant claim is met by the rejection of claim 1.

Regarding claim 28, Skolicki in view of Young discloses wherein playback of the full video corresponding to the first video segment continues from the time the user action interrupts the auto-continuous loop (Young, para. 22).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Skolicki in view of Young and further in view of Liu.

Regarding claim 13, Skolicki in view of Young discloses all limitation of claim 1, 
Skolicki in view of Young does not explicitly disclose wherein the unique video identifier of the first video segment is a universal resource locator (URL);
Liu teaches wherein the unique video identifier of the first video segment is a universal resource locator (URL) (para. 36);
It would be obvious for one of ordinary skill in the art before the invention to modify Skolicki in view of Young to include Liu in order allow a user easily find the matching video program by clicking on the internet link.

Claims 9-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Skolicki in view of Young in view of Abecassis (US 2015/0093093 A1)

Regarding claim 9, Skolicki in view of Young discloses all limitation of claim 1, and further discloses wherein the video segment start time and the video segment end time of the first video segment (Fig. 4-5);
Skolicki does not explicitly disclose wherein the video segment start time and the video segment end time of the first video segment are defined based on a time offset surrounding the corresponding matching subtitle;
Abecassis teaches wherein the video segment start time and the video segment end time of the first video segment are defined based on a time offset surrounding the corresponding matching subtitle (Fig. 3B, para. 13, para. 109-110);


Regarding claim 10, Skolicki in view of Young in view of Abecassis disclose wherein the time offset is configurable by the user device (Abecassis, Fig. 3B, para. 13, para. 109-110).

Regarding claim 25, Skolicki in view of Young discloses all limitation of claim 20,
Skolicki in view of Young does not explicitly disclose wherein playback of the video corresponding to the first video segment begins at an offset prior to a first subtitle of the portion of video content surrounding the corresponding matched subtitle, such that playback begins at a start time having no subtitle;
Abecassis teaches wherein playback of the video corresponding to the first video segment begins at an offset prior to a first subtitle of the portion of video content surrounding the corresponding matched subtitle, such that playback begins at a start time having no subtitle (Fig. 3B, para. 13, para. 109-110);
It would be obvious for one of ordinary skill before the invention to modify Skolicki in view of Young to include Abecassis in order to allow a system to synchronize the video content thus increasing user’s viewing experience.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.